﻿On behalf of my country and my delegation, I am pleased to extend to Mr. Salim our most cordial and sincere congratulations for the well-deserved tribute paid to him by the international community represented here on his election to the presidency of the present session of the General Assembly. We are confident that under his able guidance the present session will bear abundant fruit for the good of all our peoples.
284.	The 24th of this month will mark one more anniversary in the history of the United Nations, just as the end of this year will mark one more decade in the life of this century. Both dates significantly bring to a close another chapter in mankind's history and oblige us to turn our gaze back over this short period of the past to see whether we have made any real progress along the path of international peace and co-operation or whether we should renew our efforts, to the utmost of the spiritual capacity of our peoples and Governments, to reach the goals which we set for ourselves when we ratified the Charter and, in particular, to spare mankind from a new conflagration which this time would carry the threat of the elimination of human life from the face of the earth.
285.	My Government has reviewed the most significant developments in international relations during the present decade and has made the most earnest efforts to draw optimistic conclusions. However, we have had to bow before the facts of the current world situation.
286.	These facts are not as auspicious as they should be. To the contrary, they cast a strong shadow of doubt upon the ability of the leading members of this Organization to preserve the international community from the grave crisis that can be glimpsed on the horizon.
287.	The report on the work of the Organization by the Secretary-General, to whom I pay a grateful tribute for his dedication in averting grave international conflicts and for his tireless fight to give substance to the values on which our Organization is based, discloses the grave difficulties standing in the way of international society in its advance towards a state of permanent justice that will make possible peace among men.
288.	The political conflicts which have arisen during the decade which ends this year, together with the worsening of such problems as the imminent exhaustion of hydrocarbon energy sources and the concomitant disproportionate rise in the price of petroleum and its derivatives, have added new elements to the uncertainty, mistrust and pessimism in international life.
289.	If we add to this the fact that the great Powers still do not seem to understand that man in his progress has reached a stage at which he should be seen as a truly free being rather than as a pawn in the chess-game of international politics, a being whose own dignity entitles him to chart his destiny, we have to conclude that it is the realities of life today which lead us to pessimism.
290.	Like the Secretary-General of the United Nations, my Government continues to place its faith in the inexhaustible spiritual resources of the human race. Although in absolute terms mankind has not made satisfactory progress in areas vital for international harmony—such as respect for human dignity, improved living conditions for developing peoples, and a fair exchange of raw materials and finished products— the relative achievements of this decade, particularly of recent years, in some measure do offset that grave imbalance. They at least hold out a hope that, by mobilizing the goodwill of peoples and Governments to overcome the obstacles to mankind's aspirations, we may yet restore man's confidence in his destiny.
291.	In his report to the present session of the General Assembly, the Secretary-General asserts that although the cause of human rights has suffered substantial setbacks during the year, this has been accompanied by the growth of a powerful and stimulating awareness conducive to their observance and from which positive results may be expected,
292.	Peoples and Governments such as mine, who have taken as their gospel the observance and furtherance of human rights, are well aware that the best antidote to subversion and social and institutional dislocations is respect for the attributes of the human person.
293.	To the extent that men are assured of respect for their inherent rights—among which the right to liberty holds pride of place—and to the extent that they are treated justly and afforded the means and resources to develop their spiritual potential, to that extent will harmony and peace among men prevail.
294.	Unfortunately, the progress of the United Nations in developing effective institutional machinery for the furtherance and protection of human rights has not yet attained an acceptable level.
295.	My country feels that the time has come for us to fulfil the legal and moral commitment which we undertook as Members of this Organization to respect and promote the fundamental rights of man.
296.	It is my country's endeavour to have no debts to pay where the observance and protection of human rights are concerned, and we find no excuse for the systematic opposition raised by some in this Organization, for political motives, to any initiative which seeks effectively to guarantee respect for the dignity and essential rights of human beings.
297.	The proposal, which Costa Rica advanced, for the creation of a high commissioner or a like authority to monitor respect for human rights, continues to be shunted from one committee to another, a waiting a final decision. We hope that decision will ultimately be favourable, in view of the goal which the proposal seeks to achieve.
298.	The peoples who make up international society cannot continue to endure the privations which are being heaped upon them with no justification whatsoever.
299.	This Organization would be remiss in the performance of one of its highest duties if it did not resolutely bend itself to the task of improving the inadmissible political and social conditions to which not a Few of the Governments of its Members subject their peoples. It is most gratifying for my delegation to note that very promising changes have begun to take shape in the Americas, signalling a new awareness along the lines I have just indicated.
300.	At the height of the grave crisis endured by the noble people of Nicaragua, the crucial decision of the Meeting of Consultation of the Organization of American States [OAS] to request General Somoza to relinquish power in view of the danger to which his genocidal practices had exposed the peace and security of this continent, constitutes a true revolution in the process of improvement of our inter-American system.
301.	The debate that the events in Nicaragua prompted in the First Committee of the General Assembly in December 1978 also underscored the fact that the cause of human rights is intimately linked to international security. The United Nations can therefore ill afford to disregard the human rights violations that continue to occur in countries held under the implacable rule of regimes of the extreme right and the extreme left.
302.	On 3 September last, the Inter-American Court of Human Rights was officially established in San Jose, Costa Rica, pursuant to the Pact of San Jose, which was drafted and signed in my country's capital in 1969.
303.	The members of the OAS that have acceded to this Convention have given eloquent proof of their readiness to comply faithfully with the international commitments all of us have made to protect and defend the fundamental rights of all human beings.
304.	The Court is endowed with effective means to guarantee the life and security of any person victim of persecution who may appeal to it for justice, from which we may infer that this will mark the beginning of a new and stimulating period in the life of America's peoples.
305.	In conformity with a long-standing national tradition, one that reaches back to the humanistic spirit of the founding fathers of our nation, my Government has taken up the cause of human rights as the heart of its foreign policy,
306.	Costa Rica cannot make great material contributions to the improvement of international relations. Therefore we feel highly honoured in offering our solidarity and our spiritual support to all persons and peoples suffering persecution, imprisonment and exile because of their wish to be free.
307.	In this spirit our delegation to the United Nations will continue to sponsor any initiative that may tend to liberate peoples still subject to colonialism and to seek the introduction of all possible and necessary improvements to secure for those living under oppressive regimes the fullest guarantees of respect for their fundamental rights.
308.	In conformity with my Government's conviction that peace is not a natural and spontaneous boon but the complex product of factors that are very diverse in character, the President of the Republic of Costa Rica, Mr. Rodrigo Carazo Odio, on 27 September 1978 presented to this forum the initiative relating to the creation of a university for peace, a university at which there could be elaborated a programme of disciplines whose common aim would be the attainment of peace.
309.	President Carazo put forward the idea that peace is neither a free gift nor the mere absence of war and that, just as human progress is achieved only through sacrifice; peace cannot be won without a firm resolve to strive for that goal.
310.	I should like to recall here that the university of peace would be a great centre for higher education open to all peoples and to all men of goodwill.
311.	The proposal also contemplates the establishment of seven areas of inquiry, research, dissemination and analysis pertaining to different aspects of the problems of peace.
312.	The longing for peace resides in man's soul, but history leaves no doubt that mankind has not learned how to look for it, let alone find it.
313.	If people go to military academies to study war, should they not go and learn peace in a university devoted to that purpose?
314.	My delegation hopes that the support shown for the proposal of the President of Costa Rica by UNESCO, UNITAR, the United Nations University, a large number of countries and the Secretary-General himself will open the way for final approval of this initiative.
315.	One of the most disturbing facts in the world today, one that darkens the future of international relations and places grave demands upon the capacity of this Organization, is the continuing deterioration of the world economy and the convergence of a number of very different factors that for poor countries such as mine have become insuperable.
316. The economic and financial imbalance between the rich countries and the poor countries is of such a magnitude that history provides few examples of so deep and rapid an impoverishment for the majority of States and such disproportionate enrichment for the few.
317.	If the United Nations was founded in order to bring about a better world in which the human being could live in material and spiritual conditions consonant with his dignity, those of us who have become the sacrificial victims in this state of affairs cannot remain impassive concerning the fate being meted out to us.
318.	The international economy, and consequently the development of our countries, cannot be left to the cunning games of the economically powerful nations. The most elementary sense of human solidarity demands that we put a halt to this escalation, which can plunge international society into indescribable chaos.
319.	Since the time when the school of Spanish theologians and jurists laid the basis of our economic society, the inequality in the economic and social conditions of the peoples is the most vicious of the germs that sooner or later cause wars.
320.	Moreover, it was by no mere accident that the founders of the United Nations ascribed a role of particular importance to the maintenance of international peace and security to a just economic and trade equilibrium between all States. We can therefore see that it is unethical and completely irrational that our Organization should not mobilize as though preparing for a holy war in order to overcome the dangers that now face our international society.
321.	The poor countries have been asking for justice for many years.
322.	The terms of trade work more and more against the most elementary principles of equity, while our raw materials, our commodities, are being paid for at prices that are lower than the cost of producing them. The manufactured goods that we must acquire from the industrialized nations are being sold to us at impossible prices, prices that cannot be met because of the poor countries' lack of foreign exchange. Our capacity to pay, if not yet exhausted, is on the verge of exhaustion, and our economies are thus headed for irrevocable ruin.
323.	In the present state of affairs our peoples have begun to perceive that there is a new kind of servitude weighing upon them. The inability to service the astronomical debts accumulated against our underdeveloped societies has given rise to a feeling of frustration which runs counter to the harmony which should characterize relations among all members of the international community.
324.	Our Organization is bound by the lofty values on which it was founded to give urgent attention to this situation and to support and encourage the worthy efforts of the Secretariat to find a satisfactory solution to the critical condition of the world economy before it is too late.
325.	It is fair to recognize that our developing countries bear a substantial share of the blame for the dislocation of the world economy. Under the sway of consumer society, imposed on us for the benefit of large-scale industries which are not our own, we have grown accustomed to a kind of life which is not in Keeping with our insufficient development or, consequently, with our capacity to pay. Whatever may be the solution to the existing disorder in the world economy, we may expect that it will call for major sacrifices on our part if we wish to guarantee future generations the means to survive.
326.	I said earlier that the exhaustion of hydrocarbon deposits, upon which the growth of the world economy and hence the progress of the whole international community have in large measure relied, not only has had a grave impact on the world economy but raises very serious doubts about the means to be used in future to replace petroleum and its derivatives as a source of energy.
327.	In the realm of facts the steep rise in fuel prices in recent years has disrupted my country's economy so drastically that we have had to make enormous sacrifices to alleviate its effects and ensure that it will not be the poor classes that, as is usually the case, should have to bear burdens for which they are not responsible.
328.	Costa Rica is essentially an agricultural country and depends basically on a few agricultural products whose prices are continuously declining on the international market. Add to this the rising cost of petroleum and its derivatives and the prospects for our ability to maintain some degree of development become minimal, not to say entirely negative.
329.	My country recognizes the" legitimate right of the petroleum-producing countries to demand a fair price for their product, but we hope at the same time that preferential treatment will be granted for its purchase by developing countries, since our paying the same price as the industrialized countries is not only contrary to equity but hampers the economic possibilities of our populations.
330.	There can be no question that a new international economic order will have to reconcile, on equitable terms, the prices of the commodities which are the life-blood of our peoples and the other elements of the world economy.
331.	Costa Rica welcomes with particular interest the proposal made to this Assembly by the President of the United Mexican States, Mr. Jose Lopez Portillo, to establish a world energy plan, My Government enthusiastically supports this excellent initiative by Mexico, as we are convinced that it would provide an effective contribution to the solution of the serious problem of energy which faces all mankind.
332.	The situation in the Middle East continues to occupy our attention, as it does that of all members of the international community, in view of the positive or negative influence it has on the maintenance of international peace and security.
333.	In relation to this regrettable conflict between two peoples to whom we feel linked by spiritual and even historical affinities, through the cultural heritage left to us by Spain, my country aspires to take an impartial and equitable position.
334.	We believe that it is Israel's right that its existence as a State be respected and guaranteed; and we believe that the Palestinian people also have the right to be allowed to organize themselves with all the attributes proper to sovereign parties in an international order.
335.	My delegation deeply regrets that no common ground has thus far been found between the aspirations of these two communities and that the necessary conditions have not yet appeared for these two noble people to resolve their differences in an atmosphere of harmony, peace and tolerance.
336.	For the good of all, without exception, the international community urgently needs to see an end to the state of permanent belligerence in the Middle East. The area is a source of trouble which threatens at any time to break out into a conflagration of unforeseeable consequences and which daily claims the lives of innocent victims to no purpose.
337.	My delegation is grateful to all who have participated directly or indirectly in the effort to find the longed-for solution to the Middle East question and hopes that the progress achieved in improved relations between two of the States parties to this dispute will prompt renewed efforts to restore peace to the whole of the Middle East, so that the peoples that are today suffering the 'scourge of hostilities can look towards a brighter future.
338.	My country, which lacks the most elementary experience in the domain of armaments, proclaims itself disqualified, to its credit, from pronouncing upon the complex plans and programmes that have been discussed in this international forum with a view to halting the escalation of the arms race. It therefore holds the moral credentials to express its most vehement repudiation of the senseless armament policy of the great majority of members of the international community. The arms race is an outrage against mankind and an offence against the rational and spiritual nature of man.
339.	That those who say they love peace should proceed to accumulate means of mass destruction on a scale exceeding many times that required to annihilate the entire human race is an act devoid of reason, one which casts doubt upon the true intentions of its authors.
340.	When we think of the great benefits which mankind stands to gain by reallocating to altruistic ends the astronomical sums earmarked today for the manufacture of weaponry, we cannot help being overcome by a deep feeling of frustration and disappointment.
341.	Those of us who trust in international law and in respect for treaties as a guarantee of the sovereign rights of States find it paradoxical that the developing countries themselves should collaborate in this race without reason.
342.	Our experience of having abolished the institution of the army—which had existed only exceptionally during the 150 years of our nation's independent life— has taught us that this is the wisest of all political measures to promote peace and harmony. 
343.	In the present state of international order it is superfluous for poor States to acquire arms beyond what is indispensable for the normal maintenance of their internal security. My country will never tire of appealing to the goodwill of all Governments to devote these resources to the betterment of the material and spiritual conditions of the world's peoples.
344.	The new currents of international law have made it possible for coastal States on all the world's oceans to harbour the hope of claiming preferential rights in respect of the conservation and exploitation of the living resources of the sea, and in respect of the riches of its subsoil.
345.	My delegation commends the sustained effort made by this Organization, through the Third United Nations Conference on the Law of the Sea, to try to regulate this important activity which, for obvious reasons, is becoming daily more vital for the survival of many of our nations.
346.	Both through our direct knowledge of the matter and through our reading of the illuminating report of the Secretary-General, we have become aware that the United Nations is very close to finding a definitive and general solution to all the problems pertaining to the use of the sea in all its aspects, as well as the conservation and exploitation of its animal, vegetable and mineral riches.
347.	My Government looks forward to celebrating that achievement, not only because of its importance for Costa Rica's interests, for also because it will be an equitable and civilized way to put an end to the abuses of which the developing countries are today the victims.
348.	In his report, the Secretary-General regrets that the United Nations is not receiving all the moral support it deserves from world public opinion. This fact, indicative of the scepticism that has gained a hold on the minds of ordinary men faced with very serious problems to which they see no solution, deserves the careful attention of all Members of this Organization.
349.	The United Nations will survive insofar as its nations mirror the trust of the world's peoples and their hope for a more just society. To keep that faith without faltering is a task incumbent upon us all, especially upon those of us who believe that this is the last chance the Almighty has granted us to find peace and ensure the survival of the human race.
350.	My delegation extends its warmest congratulations to the newest Member of the United Nations family, our Latin-American sister Saint Lucia, and expresses its thanks to that legion of quiet servants of this Organization in the technical, administrative and political domains who, by dedication and sacrifice, are contributing to the worthy task of building a better world for us all.
